       Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA

                                 CENTRAL DIVISION



                                                             RECEIVED
CLINTON STRANGE,
                                                                  NOV 08 21l18
Plaintiff
                                                              CLERK OF DISTRICT COURT
                                                             SOUTHERN DISTRICT OF IOWA



v.




SOLO AD EXCHANGE, LLC d/b/a 447 Media;

an Iowa Domestic Limited Liability Company

&
DOES 1-2,

Defendants




                                    CIVIL ACTION:
                FOR WILLFUL AND KNOWING VIOLATIONS OF THE

                TELEPHONE CONSUMER PROTECTION ACT OF 1991




                                                                                 1
      Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 2 of 16




DEMAND FOR JURY TRIAL:

PLAINTIFF DEMANDS TRIAL BY JURY BASED ON HIS SEVENTH AMENDMENT

RIGHTS UNDER THE U.S. CONSTITUTION


PRELIMINARY STATEMENT:


   This is an action brought in good faith by an adult individual against Defendants SOLO AD

EXCHANGE, LLC d/b/a 447 Media; an Iowa Domestic Limited Liability Company and DOES

1-2 for willful and knowing violations of the Telephone Consumer Protection Act of 1991.


                                JURISDICTION & VENUE




                        Jurisdiction is proper in this court pursuant to:


                                     47 U.S.C. §227(g)(2)


                                                &


                                       28 U.S.C. § 1331


                        Venue lies properly in this district pursuant to:




                                     47 U.S.C. §227(g)(4)


                                                &


                                       28   u.s.c. § 1391


                                                                                               2
       Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 3 of 16



                                           PARTIES:


PLAINTIFF Clinton Strange is an adult individual residing at:


Clinton Strange


7021 Winburn Drive


Greenwood, LA 71033




DEFENDANT SOLO AD EXCHANGE, LLC d/b/a "447 Media", which shall hereafter be

referred to as "SA" purports to be an Iowa Domestic Limited Liability Company though no

records could be found supporting this entity's lawful existence through an online search with

the Iowa Secretary of State's website for either trade name.




DEFENDANT Doe No.I , which shall hereafter be referred to as "Dl ", is a fictitious name

pseudonym for the website owner/ operator of easy270daily.us. The actual identity is unknown

to the Plaintiff at this time.




DEFENDANT Doe No. 2, which shall hereafter be referred to as "D2", is a fictitious name

pseudonym for the 'end user' of the long code number 570-945-1588. The actual identity is

unknown to the Plaintiff at this time.




                                                                                                 3
      Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 4 of 16




Factual Allegations:


   1. Plaintiffs cellphone number 318-423-5057 has been registered on the

       Federal Do-Not-Call listing since 01/03/2018 [See Exhibit SA-A].

   1. Defendant's texts constituted calls that were not for emergency purposes as

       defined by 47 U.S.C. § 227(b)(l)(A).

   2. Defendant's texts were placed to telephone number assigned to a cellular

       telephone service for which Plai_ntiff incurs a charge for incoming calls

       pursuant to 47 U.S.C. § 227(b)(l).

   3. Plaintiff is not a customer of Defendant's services and has never provided

       any personal information, including his telephone number, to Defendant for

       any purpose whatsoever.

   4. During all relevant times, Defendant did not possess Plaintiffs "prior

       express consent" to receive texts using an automatic telephone dialing

       system or an artificial or prerecorded voice on its cellular telephones

       pursuant to 47 U.S.C. § 227(b)(l)(A).

   5. Furthermore, Plaintiffs cellular telephone number 318-423-5057 has been

       on the National Do-Not-Call Registry well over thirty (30) days prior to

       Defendant's initial texts.

   6. Such text message spam constitute solicitation calls pursuant to 47 C.F.R. §

       64.1200(c)(2) as they were attempts to promote or sell Defendant's services.

                                                                                     4
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 5 of 16




7. Plaintiff does not like to receive unwanted commercially solicitous phone

   calls or text spam on his cellphone because they "intrude on his seclusion

   and violate his rights to privacy guaranteed under the U.S. Constitution",

   and further deplete plaintiffs memory storage capacity, deplete Plaintiffs

   battery level on his cellphone (amoµnting to a conversion and or trespass

   Tort under Louisiana State Laws), and require him to use a measurable

   amount of mental and physical energy to receive the texts, unlock his phone,

   and remove them from his message queue, and or review the contents of text

   message spam. Plaintiff alleges that [he] has Article III standing as a result

   of Defendant's alleged conduct.

8. Defendant DI initiated the unwanted text spam to Plaintiff's cell phone on April 1, 2018.

   at 12:57 pm CST from long code number 570-945-1588 [See Exhibit Di-A].

9. The text spam message was sent to Plaintiff's cellphone number 318-423-5057 [See

   Exhibit Di-B].

10. The text spam message contained message details [See Exhibit Di-CJ.

11. The text spam contained a hyper link which is as of today 'expired' but is viewable [See

   Exhibit D2-A].

12. The website associated with the text message spam is registered though a domain registry

   called Name Cheap. Inc. [See Exhibit D2-B].

13. The Name Cheap physical address associated with the website lists an address owned and

   occupied by the Beckett family [See Exhibit D2-C].




                                                                                               5
        Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 6 of 16



      14. The phone number and name associated with the Name Cheap registry is 801-425-8155,

         which also corresponds to a Jonathan "Jon" Reyes of Layton, UT [See Exhibit D2-D].

      15. Defendant SA hired or other wise engaged as an 'agent' under the common law

         definition of 'agency' the services of Defendants Dl and D2 to engage in an illegal

         marketing campaign under the Telephone Consumer Protection Act of 1991 "TCPA", or

         alternatively Does 1 & 2 are the same as Defendant SA.

      16. Plaintiff believes that Defendants inay have sent him more than 1 text message which he

         may have deleted.

      17. 47 U.S.C. § 227(c)(5) states in relevant part that:

             (5)PRIVA TE RIGHT OF ACTION A person who has received more than one telephone call

             within any 12-month period by or on behalf of the same entity in violation of the

             regulations prescribed under this subsection may, if otherwise permitted by the laws

             or rules of court of a State bring in an appropriate court of that State-

(A)

an action based on a violation of the regulations prescribed under this subsection to enjoin such

violation,

(B)

an action to recover for actual monetary loss from such a violation, or to receive up to $500 in

damages for each such violation, whichever is greater, or

(C)

both such actions.

      18. 47 U.S.C. § 227(b)(l)(a)(iii) states in relevant part that:



                                                                                                    6
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 7 of 16



          (b)RESTRICTIONS ON USE OF AUTOMATED TELEPHONE EQUIPMENT

          (l)PROHIBITIONS   It shall be unlawful for any person within the United States, or any

          person outside the United States if the recipient is within the United States-

          (A)to make any call (other than a call made for emergency purposes or made with the

          prior express consent of the called party) using any automatic telephone dialing

          system or an artificial or prerecorded voice-

          (i)

  to any emergency telephone line (including any "911" line and any emergency line of a

   hospital, medical physician or service office, health care facility, poison control center, or

   fire protection or law enforcement agency);

   (ii)

          to the telephone line of any guest room or patient room of a hospital, health care

          facility, elderly home, or similar establishment; or

          (iii)

          to any telephone number assigned to   a paging service, cellular telephone service,
          specialized mobile radio service, or other radio common carrier service, or any

          service for which the called party is charged for the call, unless such call is made

          solely to collect a debt owed to or guaranteed by the United States;




19.47 U.S.C. § 227(e) states in relevant part that:

   (E)Venue; service or process

          (i)Venue




                                                                                                   7
        Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 8 of 16



         An action brought under subparagraph (A) shall be brought in a district court of

         the United States that meets applicable requirements relating to venue under section 1391

         of title 28.

             (ii)Service of process In an action brought under subparagraph (A)-

             (I)

             process may be served without regard to the territorial limits of the district or of

             the State in which the action is instituted; and

             (II)

         a person who participated in an alleged violation that is being litigated in the civil action

         may be joined in the civil action without regard to the residence of the person.

      20. 47 U.S.C. § 227(c)(5)(c) provides in relevant part that:




(C)

both such actions.

It shall be an affirmative defense in any action brought under this paragraph that the defendant

has established and implemented, with due care, reasonable practices and procedures to

effectively prevent telephone solicitations in violation of the regulations prescribed under this

subsection. If the court finds that the defendant willfully or knowingly violated the regulations

prescribed under this subsection, the court may, in its discretion, increase the amount of the

award to an amount equal to not more than 3 times the amount available under subparagraph (B)

of this paragraph.




                                                                                                         8
     Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 9 of 16




   21. Courts have previously upheld that Officers and Directors of Corporations

      can be held personally liable for TCPA violations when they are committed

      knowingly and willfully as Plaintiff alleges against Defendant Todd

      Matherne who is fresident of Matherne Holdings, Inc. See Los Angeles

      Lakers, Inc. v. Federal Insurance Company, 2:14-cv-07743, Central

      District of California (2014).

   22.Courts have previously upheld that in other TCPA cases Jurisdiction and

      Venue were proper in the District Court where Plaintiff is domiciled, and

      that Directors and Officers were responsible for TCPA violations if they

      were willful and knowing: ·


See Larry v. Doctors Answers, LLC, No. cv-12-S-3510-NE,, 2013 WL 987879 (N.D.

Ala. March 8, 2013


An Alabama Plaintiff sued New Jersey Defendants for violating the TCPA by

sending an unsolicited fax advertising material for answering services provided by

Defendant. Defendant filed a Motion to Dismiss challenging Personal Jurisdiction,

Venue and Plaintiff's ability to state a claim upon which relief can be granted. The

court denied the motion on all grounds.


With respect to Defendant's challenge to the court's personal jurisdiction, the court

recited the United States Supreme Court's express acknowledgement that


                                                                                       9
     Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 10 of 16




"'federal interest in regulating telemarketing to protect the privacy of individuals

while permitting legitimate commercial practices' 'would be less well served if

consumers had to rely on 'the laws or rules of court of a State' or the accident of

diversity jurisdiction, to gain redress for TCPA violations.' Thus, 'federal courts

[have] federal-question jurisdiction over private TCPA suits."'


Addressing Defendants' argument that venue was only proper in New Jersey, the

court concluded that "'venue is proper in the district where [plaintiff] resides

because the injury did not occur' when the facsimile was sent from New Jersey, it

occurred when 'the [facsimile] was received in Alabama," declining to transfer the

case for the convenience of the parties.


Finally, rejecting Defendants' argument that they could not be personally liable for

alleged wrong doing of the company, the court noted "'[t]he fact that the persons ..

. acting [in violation of federal law] are acting for a corporation also, of course, may

make the corporation liable under the doctrine of respondeat superior. It does not

relieve the individuals of their responsibility, '" adding that "an officer may be

personally liable under the TCPA if he had direct, personal participation in or

personally authorized the conduct found to have violated the statute and was not

merely tangentially involved. Individuals who directly (and here, knowingly and

willfully) violate the TCPA should not escape liability solely because they are

corporate officers. '"

                                                                                       10
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 11 of 16
                                                           (




23. The TCPA was originally intended by congress to give private individuals a

   private right of action against violators of the TCPA due to the inability of

   the FTC and FCC to pursue alleged offenders due to the overwhelming

   number of violations committed daily. In essence the U.S. Congress

   intended to make of the U.S. Citizenry an army of Private Attorneys General

   to curb TCPA violations with a large bounty for alleged infractions of [its]

   statutes.



24. At all times pertinent hereto Defendant SA was a person under the "TCPA".

25 .At all times pertinent hereto Defendants were acting by and through their

   agents, servants and/ or employees who were acting within the course and

   scope of their agency or employment, and under the direct supervision and

   control of the Defendants herein.

26. At all times pertinent hereto, the conduct of the Defendants, as well as that

   of their agents, servants, and/ or employees was intentional, willful, reckless,

   and in grossly negligent disregard for Federal Laws and the rights of the

   Plaintiff herein.




                                                                                    11
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 12 of 16




                                            Count I:


             Negligent Violations of the Telephone Consumer Protection Act


                                     · 47   u.s~c. §227(h)
                                              '
27. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

   forth above at Paragraphs 1-26.

28. The foregoing acts and omissions of Defendant constitute numerous and multiple

   negligent violations of the TCPA, including but not limited to each and every one of the

   above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).


29. As a result of Defendant's negligent violations of 47 U.S.C. § 227(b), Plaintiff is entitled

   an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

   U.S.C. § 227(b)(3)(B).


30. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in the

   future.


                                            Count II:


   Knowing and/or Willful Violations of the Telephone Consumer Protection Act


                                     47 U.S.C. §227(b)




                                                                                                12
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 13 of 16



31. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

   forth above at Paragraphs 1-26.


32. The foregoing acts and omissions of Defendant constitute numerous and multiple

   knowing and/or willful violations of the TCPA, including but not limited to each and

   every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C.

    § 227 (b)(1 )(A).


33. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. § 227(b),

   Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

   violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


34. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in the

   future.


                                         Count III:


             Negligent Violations of the Telephone Consumer Protection Act


                                     47 U.S.C. §227(c)


3 5. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

   forth above at Paragraphs 1-26.


36. The foregoing acts and omissions of Defendant constitute numerous and multiple
    /



   negligent violations of the TCPA, including but not limited to each and every one of the

   above cited provisions of 47 U.S.C. § 227(c), and in particular 47 U.S.C. § 227 (c)(5).




                                                                                                13
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 14 of 16



37. As a result of Defendant's negligent violations of 47 U.S.C. § 227(c), Plaintiff is entitled

   an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

   U.S.C. § 227(c)(5)(B).


38. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in the

   future.


                                         Count IV:


   Knowing and/or Willful Violations of the Telephone Consumer Protection Act


                                   47 U.S.C. §227 et seq.


39. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

   forth above at Paragraphs 1-26.


40. The foregoing acts and omissions of Defendant constitute numerous and multiple

   knowing and/or willful violations of the TCPA, including but not limited to each and

    every one of the above cited provisions of 47 U.S.C. § 227(c), in particular 47 U.S.C. §

    227 (c)(5).


41. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. § 227(c),

    Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

    violation, pursuant to 47 U.S.C. § 227(c)(5).


42. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.




                                                                                                   14
      Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 15 of 16




JURY TRIAL DEMANDED
Plaintiff seeks trial by jury on all issues so triable.
                                             .     .



Prayer for Relief;

WHEREFORE, Plaintiff seeks judgement in Plaintiffs favor and damages against the Defendant,
based on the following requested relief:
Statutory Damages;

Stacked Damages;

Treble Damages;

Enjoinder from Further Violations of These Parts;

Costs and reasonable attorney's fees;

, and such other and further relief as may be necessary, just and proper.




                     itted,
                              II /()3 / ').01 ~
Clinton Strange                  Dated

Pro-Se

7021 Winburn Drive

Greenwood, LA 71033

318-423-5057
parsmllc@gmail.com




                                                                                         15
                                                                                                  r,u;,;,
  Case 4:18-cv-00437-SMR-SBJ Document 1 Filed 11/08/18 Page 16 of 16                              NOV os..,18
                                                                                                  AMOUN1

                                                                1000
                                                                       I\\\\\IllIIll111\1
                                                                               50309
                                                                                                      $3.31
                                                                                                  R2305H129624-07




      .   ',   /,,,_,.'--._

Clinton Strange~'5
                              :                                                   n._\''····. .
7021 Winburn Drive                                                                                I
                                                                                                  I



Greenwood, LA 71033




                                  US District C-ourt Clerk
                                  · ·123 E Walnut Street
                                  ··Des Moines, IA 50309
